11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                      JUDGMENT


Ex parte Kody Douglas Taylor                  * Original Habeas Corpus Proceeding

No. 11-14-00167-CR                            * July 3, 2014

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)


       This court has considered Kody Douglas Taylor’s application for writ of
habeas corpus and concludes that the application should be dismissed for want of
jurisdiction. Therefore, in accordance with this court’s opinion, the application for
writ of habeas corpus is dismissed.